Filed 10/30/13 P. v. Plater CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B245616

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. SA077881)
         v.

RAHEEM PLATER,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Katherine Mader, Judge. Affirmed.




         Christopher Love, under appointment by the Court of Appeal, for Defendant and
Appellant.




         No appearance for Plaintiff and Respondent.


                                          _______________________
       On July 25, 2011, defendant Raheem Plater was charged with two counts of
possession of unfinished money orders with the intent to defraud, and eight counts of
possession of finished money orders with the intent to defraud. (Pen. Code, § 475,
subds. (b), (c).) It was also alleged that he had suffered three prior prison terms within
the meaning of section 667.5, subdivision (b). On September 9, 2011, following a
preliminary hearing, and after being duly advised of his constitutional rights and the
consequences of his plea, defendant pleaded no contest to one count of possession of a
money order with intent to defraud. He also admitted one prior prison term. The
remaining counts and allegations were dismissed. He was sentenced to a total of four
years in state prison, execution was suspended, and defendant was placed on probation on
various terms and conditions. The probation terms required defendant to cooperate with
the Probation Department and comply with all the rules and regulations of the Probation
Department. On November 28, 2012, after a formal violation hearing, defendant was
found in violation of probation by failing to report to the Probation Department The
previously suspended sentence was then imposed.
       Defendant timely filed a notice of appeal.
       We appointed counsel to represent defendant on appeal. On June 10, 2013,
counsel filed an opening brief stating that he could not find any arguable issues for
appeal. (People v. Wende (1979) 25 Cal. 3d 436.) On the same date, we sent a letter to
counsel directing him to send the record on appeal and a copy of the opening brief to
defendant. On the same date, we sent a letter to defendant inviting him to file a letter or
brief raising any issues he wanted us to consider. Our letter to defendant was mailed to
County Jail, defendant’s last known address and was returned with the notation that
defendant had been released. Defendant apparently is no longer in custody either with
the Department of Corrections on in the County Jail, and there is no record of any other
address.
       As this appeal is from a no contest plea, and resulting probation violation hearing,
we take the facts from the transcript of the preliminary hearing which is part of the
record. On June 9, 2011, Hawthorne Police Officer Mark Kirunchyk effected a traffic

                                              2
stop of a vehicle. Defendant was in the driver’s seat and co-defendant Andreas David
and a woman were passengers. (David is not a party to this appeal.) Officers found 10
money orders inside a shoe placed in the trunk of the car. Eight of them were for $1; two
others were blank and appeared to be washed. A printer and computer were also found.
Detective Bradley Jackson testified to his experience and training in anti-theft
investigations and the process by which a money order may be washed. He confirmed
that eight of money orders were in original form and two had been washed. He also said
that typically suspects use a laser printer and computer, and print a dollar amount for the
money order that was different than the original (pre-washing) amount. He also testified
to a jailhouse recording of defendant and co-defendant David in which the money orders
were mentioned.
       The magistrate found the evidence sufficient to hold defendant over. Several
appearances later, defendant pled no contest to one count, admitted one prior, was placed
on probation and then eventually sentenced after he had violated probation.
       We have independently reviewed the record and find not arguable issues on
appeal.

                                     DISPOSITION

       The judgment is affirmed.




                                                 RUBIN, J.
WE CONCUR:




              BIGELOW, P. J.




              GRIMES, J.

                                             3